ACCEPTED
                                                                    03-15-00141-CV
                                                                           4714304
                                                          THIRD COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                                               3/31/2015 3:19:41 PM
                                                                  JEFFREY D. KYLE
                                                                             CLERK
               CAUSE NO. 03-15-00141-CV

                                                    FILED IN
           IN THE THIRD COURT OF APPEALS     3rd COURT OF APPEALS
                                                 AUSTIN, TEXAS
                    AUSTIN, TEXAS
                                             3/31/2015 3:19:41 PM
                                               JEFFREY D. KYLE
                                                     Clerk
                    JOHN GREEN,
                      Appellant,

                          v.

        MEMORIAL PARK MEDICAL CENTER, INC.
                    Appellee.


       FROM THE 126TH JUDICIAL DISTRICT COURT
              OF TRAVIS COUNTY, TEXAS
        TRIAL COURT CAUSE NO. D-1-GN-14-000373


APPELLANT'S RESPONSE TO APPELLEE'S MOTION TO DISMISS
          APPEAL FOR LACK OF JURISDICTION

                        Robert E. Reich
                        SBN 16741300
                        309 N. Fisk
                        Brownwood, Texas 76801
                        Telephone: 325-643-1569
                        Facsimile: 325-643-3105

                        ATTORNEY FOR APPELLANT
             APPELLANT'S RESPONSE TO APPELLEE'S
      MOTION TO DISMISS APPEAL FOR LACK OF JURISDICTION

Appellant asks the Court to deny Appellee's motion to dismiss the appeal or
affirm the trial court's judgment.

                                  A. Introduction

1. Appellant is John Green, appellee is Memorial Park Medical Center, Inc.

                            B. Argument & Authorities

2.   Although the Court has the authority under Texas Rule of Appellate
Procedure 42.3(a) to dismiss an appeal for lack of jurisdiction, this is not a case in
which the Court should do so.

                              C. Procedural History

3. Appellee, Memorial Park Medical Center, Inc. filed its petition in the Travis
County District Court seeking to invalidate a mechanic's and materialman's lien
filed in the Deed Records of Brown County to remove the cloud from the title to
its real property in Brown County, Texas and to enjoin the enforcement of a final
judgment of the 35th Judicial District Court of Brown County, Texas involving the
same mechanics and materialman's lien or subject matter and the same parties in
Cause No. CV0904121. Appellee also sought affirmative relief for actual damage,
exemplary damage for violation of a statute, attorney fees and costs.

  Appellant, John Green, asked the court for affirmative relief by filing a Motion
to Dismiss For Lack of Jurisdiction and a Motion for Sanctions for Appellee's
filing of a frivolous lawsuit and TRCP 13 violations. Appellant also filed a
Motion to Transfer Venue to which CPRC 65.023, 15.011 and 15.013 are
applicable.

  At the show-cause hearing for a temporary injunction, February 2, 2014,
Appellant presented evidence to support his Motion to Dismiss For Lack of
Jurisdiction by introducing into evidence the final judgment of the 35th Judicial
District Court of Brown County, Texas in Cause No. CV0904121 and the Mandate
of the 11th Court of Appeals affirming the judgment as modified through the
sworn testimony of William Ruth, attorney for Appellee. The Trial Court
extended the temporary restraining order and set a show-cause hearing for
March 4, 2014. Judge Charles Ramsey presided over the March 4, 2014 hearing.

4. The Court should deny Appellee's motion to dismiss for lack of jurisdiction
because the order relied on by the Appellee is void on its face for failure to
comply with TRCP 683 and contained a clerical error granting a permanent
injunction when a temporary was granted by the Trial Court. The Trial Court
pronounced the injunction is extended" and made the docket sheet entry order
            II                                                             II


extending TRO granted" at the show cause hearing on the temporary injunction
March 4, 2014. Appellee filed an Amended Petition April14, 2014 and Appellant
filed a Motion for Summary Judgment July 16,2014.

  The real issue in this appeal is the legal basis for the Travis County District
Court to enter an order, at a show-cause hearing on a temporary injunction,
without a trial on the merits or even any evidence being presented, that in its
broadest sense could be construed as invalidating or effectively removing an
encumbrance on real property in Brown County, Texas, the validity and
enforceability of which had been established by a final judgment of the 35th
District Court of Brown County and affirmed as modified by the 11th Court of
Appeals. Also additional issues raised by Appellee, as plaintiff, in its pleadings
remained unresolved until a non-suit was taken on the trial date of February 2,
2015. The Trial Court then prepared and entered an Order of Dismissal
referencing the permanent injunction and dismissing the case, leaving to
anyone's guess the legal rights of the parties as a result of these proceedings
when the Court denied Green's Motion to Clarify March 2, 2015.


                                 D. Conclusion

  Appellant has filed notice of an appeal involving the order signed March 13,
2014 and other points of error. The appellate record is being prepared and
Appellant asks the Court to take the motion with the case and set all issues for
oral argument when the appeal is heard.

                                    E. Prayer

For these reasons, Appellant asks the Court to deny Appellee's motion and
continue with this appeal.
                                              Respectfully submitted,
                                              ROBERT E. REICH
                                              309 N. Fisk Ave.
                                              Brownwood, TX 76801
                                              Tel. (325) 643-1569
                                              Fax. (325) 643-3105




                                              Robert E. Reich
                                              Texas Bar No. 16741300
                                              Email: rereich@harrisbb.com
                                              Attorney for Appellant
                                              John Green


                            CERTIFICATE OF SERVICE

      I certify that on /11~  .J/,2015 a true and correct copy of Appellant's Response
to Appellee's Motion to Dismiss for Lack of Jurisdiction was served by fax on Frederick
F. Hoelke (210)787-3881.



                                        Robert E. R ich